

114 S429 IS: Family-Based Foster Care Services Act
U.S. Senate
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 429IN THE SENATE OF THE UNITED STATESFebruary 10, 2015Ms. Baldwin (for herself, Mr. Portman, Ms. Stabenow, Mr. Casey, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to provide a standard definition of therapeutic
 foster care services in Medicaid.1.Short titleThis Act may be cited as the Family-Based Foster Care Services Act.2.Inclusion of therapeutic foster care as medical assistance(a)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (a)—(A)in paragraph (28), by striking and at the end;(B)by redesignating paragraph (29) as paragraph (30); and(C)by inserting after paragraph (28) the following new paragraph:(29)therapeutic foster care services (to the extent allowed and as defined in subsection (ee)); and; and(2)by adding at the end the following new subsection:(ee)(1)For purposes of subsection (a)(29), subject to the succeeding paragraphs of this subsection, the term therapeutic foster care services means services provided for children who have not attained age 21, and who, as a result of mental illness, other emotional or behavioral disorders, medically fragile conditions, or developmental disabilities, need the level of care provided in an institution (including a psychiatric residential treatment facility) or nursing facility the cost of which could be reimbursed under the State plan but who can be cared for or maintained in a community placement, through a qualified therapeutic foster care program described in paragraph (2).(2)A qualified therapeutic foster care program described in this paragraph is a program that—(A)not later than 3 years after the date of enactment of this subsection, is licensed by the State and accredited by the Joint Commission on Accreditation of Healthcare Organizations, the Commission on Accreditation of Rehabilitation Facilities, the Council on Accreditation, or by another equivalent accreditation agency (or agencies) as the Secretary may recognize;(B)provides structured daily activities, including the development, improvement, monitoring, and reinforcement of age-appropriate social, communication and behavioral skills, trauma-informed and gender-responsive services, crisis intervention and crisis support services, medication monitoring, counseling, and case management, and may furnish other intensive community services; and(C)provides biological parents, kinship caregivers, and foster care parents with specialized training and consultation in the management of children with mental illness, other emotional or behavioral disorders, medically fragile conditions, developmental disabilities, the impact of trauma on child and caregiver, and specific additional training on the needs of each child provided such services.(3)In making coverage determinations in accordance with paragraph (1), a State may employ medical necessity criteria that are similar to the medical necessity criteria applied to coverage determinations for other services and supports under this title.(4)For purposes of subsection (a)(29) and this subsection, therapeutic foster care services shall not include reimbursement for any training referred to in paragraph (2)(C)..(b)Effective dateThe amendments made by subsection (a) shall apply to medical assistance furnished in calendar quarters beginning on or after the date of enactment of this Act.